Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 11-20 are pending in this application.  Amended claims 11-16, 18-20 and canceled claims 1-10 are noted.
	The amendment dated 2/17/21 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the restriction requirement has been withdrawn.  In addition, the allowable subject matter of application of the restoration liquid to the acquired consumed region previously recited in claim 13 has been withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuku (2004/0081746) alone or when taken in view of Ujihara et al. (2017/0260647).
Imafuku discloses a method for regenerating container for plasma treatment (title) in which a plasma repair process is performed in a plasma-based reactor by spraying alumina or a rare earth oxide, polyimide or polybenzimidazole onto the degraded surface in a plasma 
Ujihara teaches that it is difficult to repair a roughened surface (0006) but can be accomplished by using a SiC solution (0068).  It would have been obvious to utilize a SiC solution to repair the surface of Imafuku with the expectation of success because Ujihara teaches the conventionality of using a solution of SiC to repair a surface.
With respect to the newly added limitation of determining a difference between different shapes in different states, Imafuku teaches of regenerating and repairing a degraded surface (0010-0013) which contains two difference shapes.
Regarding claim 12, the applicant requires obtaining past damage position information.  Imafuku teaches of identifying and repairing damage (0011-0013), which meets the claimed limitation.
Regarding claim 13, the applicant requires determining a first component shape information and a second component shape information.  Imafuku teaches of regenerating and repairing a degraded surface (0010-0013) which contains two difference shapes.
Regarding claim 16, Ujihara teaches depressions (0012).
Regarding claim 17, Ujihara teaches an SiC solution (0068).
Regarding claim 18, Ujihara teaches of heating a solution (0063).
Regarding claim 19, the applicant requires a light having a wavelength.  It is noted that the process of Imafuku is done in light, which has a wavelength.
.
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuku (2004/0081746) alone or when taken in view of Ujihara et al. (2017/0260647) and further in view of Hiraoka (2005/0239365).  The combination of Imafuku/Ujihara fails to teach a camera.
Hiraoka teaches a method for repairing a plasma display electrode (title) in which a camera is used to pick up the image of the plasma display surface (0020).  To utilize a camera would have been obvious to acquire an image in the combination with the expectation of success because Hiraoka teaches of using a camera to pick up an image.
Regarding claim 15, Ujihara teaches a liquid covering the surface (0069).

Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
Applicant argues that the amendment to independent claim 11 which includes the subject matter from allowable claim 13 makes the claim allowable (p.5).

Applicant’s arguments have been considered but are not deemed persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/24/2021